On Rehearing.
This cause came on to be heard upon the transcript of the record of the court of appeals of Crawford county, upon rehearing, and was argued by counsel. On consideration whereof, this court is of opinion that ultimately it would be required to render the same judgment which it has heretofore rendered herein and that the ends of justice will not be served by prolonging the litigation.
It is therefore ordered and adjudged by this court that its former judgment herein be adhered to.

Former judgment adhered to.

Marshall, C. J., Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.